Citation Nr: 0123349	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  97-04 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of a 
service-connected shell fragment wound (SFW) of the right 
thigh, currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1993 RO decision which denied an increase in 
a 10 percent rating for residuals of a service-connected SFW 
of the right thigh.  The veteran was notified of this 
decision in February 1994.  A notice of disagreement was 
received in February 1994, and the veteran appealed for an 
increased rating.  The statement of the case was issued in 
May 1994, and a substantive appeal addressing this issue was 
received in July 1994.  In November 1998, the Board remanded 
this issue to the RO for further evidentiary development.  
The case was subsequently returned to the Board.

During the course of the appeal, in a November 1998 Board 
decision, service connection was established for right knee 
arthritis with a total knee replacement (TKR), and was denied 
for left knee arthritis with a TKR.  Therefore these issues 
will not be addressed in the present Board decision.


FINDING OF FACT

The veteran's residuals of a SFW of the right leg are 
manifested by no more than a moderate injury to Muscle Group 
XIII.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a SFW of the right leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5313 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1943 to October 1945.  A review of his service medical 
records shows that in January 1944, he received a penetrating 
SFW of the right thigh, with a retained foreign body in the 
right popliteal space (the posterior region of the knee).  
The wound was described as moderately severe, and treated 
with debridement.  On medical examination performed for 
separation purposes in October 1945, the examiner noted that 
the veteran was hospitalized for two months in 1944 for 
shrapnel wounds of the right leg.  The examiner noted a scar 
over the right popliteal fossa.

In a May 1946 decision, the RO established service connection 
for a SFW of the right leg, involving Muscle Group XI, with a 
20 percent rating.

At a June 1946 VA examination, the examiner noted a 2-inch by 
2-inch pigmented scar of the right popliteal space, which was 
not adherent, was supple, and was well-healed.  There was no 
wasting of the muscles of the leg or thigh, and no limitation 
of movement.  An X-ray study of the right knee showed no 
evidence of fracture.  There was a small metallic foreign 
body in the soft tissues posterior to the knee.  The 
diagnosis was a scar of the right popliteal space, residual 
of a gunshot wound, and a retained foreign body in the right 
popliteal fascia.

At a November 1947 VA examination, the examiner noted a 
healed non-tender scar of the right popliteal space with some 
moderate fascial loss and herniation of the soft tissues 
around the scar area.  There was no functional disturbance of 
the knee joint.  The pertinent diagnosis was fascial loss and 
herniation of soft tissues, mild, of the right popliteal 
space, residual of a gunshot wound.

In a January 1955 rating decision, the RO reduced the rating 
for the veteran's service-connected SFW of the right leg from 
20 to 10 percent.  The disability was recharacterized as a 
SFW of Muscle Group XIII, on the right.  Such rating has 
remained in effect to the present.

At a June 1992 VA examination, the veteran reported that he 
was wounded in the back of his knee during World War II.  He 
said he had a residual scar in that area which became painful 
as the muscles of the leg became painful, especially if he 
was on his feet for any length of time.  He reported that he 
previously underwent a left TKR.  On examination of the right 
knee, there was a posterior scar in the upper right popliteal 
area between the lateral and medial hamstring tendons.  The 
scar was flat and measured 11/2 inches by 13/4 inches.  The scar 
was absolutely healed with no tenderness.  There was no 
obvious involvement of the underlying hamstring muscle 
tendons, and there was no interference with right knee 
motion.  The circumference of the right thigh at a point 3 
inches above the knee was 19 inches, while the left thigh was 
181/2 inches, and at a point 5 inches above the knee, the 
thighs were equal bilaterally at 201/2 inches.  An X-ray study 
of the right knee showed severe degenerative osteoarthritis 
of the right knee joint, and a metallic fragment present 
posteriorly in the soft tissues.  The examiner diagnosed 
residuals of shrapnel wound in the right knee upper popliteal 
area with a scar which was varyingly symptomatic.

In October 1992, the RO received VA medical records dated 
from 1990 to 1992 reflecting treatment for a variety of 
conditions.  Such records are negative for treatment of 
residuals of a SFW of the right leg.

In October 1993, the veteran submitted a claim for an 
increased rating for his service-connected SFW of the right 
leg.  He asserted that he was unable to walk 50 feet without 
stopping to rest, and said he was planning to have a right 
TKR.  He enclosed a May 1993 private medical record from O. 
U. Lieberg, MD, who indicated that he was treating the 
veteran for arthritis of the right knee.

By a statement dated in June 1994, the veteran reiterated 
many of his assertions.  He enclosed a June 1994 private 
medical record from Dr. Lieberg.  In this record, Dr. Lieberg 
indicated that the veteran underwent a right TKR in February 
1994.  He noted that the veteran injured his right knee 
during World War II when he received a shrapnel injury with 
an entrance wound in the popliteal area.  He noted that the 
veteran still had shrapnel in the lateral aspect of his right 
knee.  He opined that the veteran's right knee deteriorated 
as a result of the shrapnel wound.

At an October 1994 VA examination, the veteran reported that 
he underwent a right TKR in February 1994, and complained of 
chronic swelling of the right knee.  On examination, the 
veteran walked fairly well without crutch or cane.  There was 
a scar on the posterior aspect of the right thigh which was 
about the size of a silver dollar.  There was a loss of 
subcutaneous tissue which gave the scar a depressed 
appearance.  The scar caused no limitation of motion of the 
joint.  The veteran was able to do 50 percent of the normal 
range of deep knee bending, and passive motion of the right 
knee was a little bit beyond 90 degrees of flexion.  The 
diagnoses were status post SFW of the right thigh and status 
post bilateral knee arthroplasty.  The examiner opined that 
the SFW did not lead to the arthroplasty.

By a letter dated in August 1995, Dr. Lieberg stated that he 
had been following the veteran since his bilateral knee 
surgeries.  He opined that the veteran's knees were doing 
pretty well, and said there was limited motion of both knees.  
There was full extension with flexion to 115 degrees, and no 
ligamentous instability.  He noted that X-ray studies 
performed in January 1995 showed that the veteran's right 
knee total knee arthroplasty was well-aligned, and there were 
four pieces of shell fragments about the knee.  He opined 
that the veteran had a moderate/severe disability relating to 
his knees, left shoulder, rotator cuff injury and plantar 
fasciitis.  Dr. Lieberg essentially reiterated his findings 
by a letter dated in August 1996.

By a statement dated in February 1997, the veteran asserted 
that based on Dr. Lieberg's August 1995 and August 1996 
statements, a 30 percent rating should be assigned for his 
service-connected SFW of the right leg.  He contended that 
the service-connected disability was moderately severe.

By a February 1998 memorandum, a VA orthopedic doctor opined 
that the veteran's degenerative arthritis of the right knee 
was accelerated by his in-service popliteal wound.

In a November 1998 decision, the Board granted service 
connection for right knee arthritis with TKR, and denied 
service connection for left knee arthritis with TKR.  The 
issue of entitlement to an increased rating for a SFW of the 
right leg was remanded for a VA examination and for any 
ongoing treatment records.

By a letter to the veteran dated in December 1998, the RO 
asked him to submit the names, addresses and dates regarding 
treatment for his service-connected disabilities from October 
1994 to the present.  The veteran did not respond to this 
letter.

In a December 1998 decision, the RO effectuated the Board's 
grant of service connection for a right knee disability, and 
assigned a 30 percent rating for this disability.  The 
disability was characterized as status post total 
arthroplasty of the right knee, due to degenerative 
arthritis.

At a March 2001 VA examination, the veteran complained of 
occasional swelling of the right knee.  He said he could 
stand without any great problem, but if he stood in one spot 
for too long, his knee tended to wobble.  He said he was able 
to sit without difficulty, and he avoided stairs whenever 
possible.  He stated that he weather did not seem to 
aggravate his knee, but he was unable to kneel, squat or 
stoop due to his total knee arthroplasty.  He did not wear a 
brace and his knee did not lock or give way.  He reported 
some fatigability with the knee replacement.  On examination 
of the right knee, there was an anterior 20-centimeter scar 
over the knee which was well-healed and showed no evidence of 
infection.  There was a 3-centimeter circular scar in the 
posterior aspect of the knee at the level of the lateral 
femoral condyle.  The scar was well-healed and showed no 
evidence of infection.  There was good stability of the knee 
and there was fair strength of the quadriceps and hamstrings 
at 3/5, which the examiner opined was normal given the 
veteran's age.  Flexion was performed to 100 degrees, and 
extension was full.  The examiner opined that the veteran's 
residuals of a shrapnel injury were manifested by a slight 
disability of the muscles, since there was no evidence of any 
complicating factors and the scar was minimal.  There was no 
evidence of atrophy, and no significant impairment of the 
function of the hamstring musculature.  He opined that the 
veteran had a good result from his right total knee 
arthroplasty.  The diagnostic assessments were status post 
right total knee arthroplasty - degenerative arthritis, and 
status post gunshot wound with residual of very minimal 
muscle weakness.  The examiner noted that he had reviewed the 
veteran's claims file.  In an April 2001 addendum, the 
examiner opined that any weakness, fatigue, or incoordination 
was noted in the examination.  He stated that with a flare-
up, the veteran might have decreased range of motion but such 
could not be quantified further without examining the veteran 
at that time.

II.  Analysis

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 was signed into law.  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been informed of 
the requirements for establishing entitlement to the benefit 
sought.  He has not identified any additional evidence to 
support his claim.  Moreover, the VCAA is more favorable to 
the veteran in that it eliminates the requirement that the 
claim be well grounded and requires additional development of 
the record on the part of the VA.  In this regard, see Karnas 
v. Derwinski, 1 Vet.App. 308, 313 (1991) (where the law 
changes after a claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version most favorable will apply unless Congress 
provided otherwise or permitted the Secretary to provide 
otherwise and the Secretary did so).

The veteran contends that his residuals of a service-
connected SFW of the right leg are more disabling than 
currently evaluated.  The file shows that the RO has properly 
developed the evidence with regard to the claim for an 
increased rating for a SFW of the right leg, and there is no 
further VA duty to assist the veteran with his claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  By virtue of 
the May 2001 supplemental statement of the case issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Medical treatment records identified by the veteran 
have been obtained, and he has been afforded several VA 
examinations.  The veteran did not respond to the RO's recent 
request for information regarding medical treatment for the 
service-connected disability.

While the veteran's entire medical history must be borne in 
mind in rating a service connected disability (See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991)), the present level of 
disability is of primary concern in a claim for an increased 
rating.  In this regard, the more recent evidence is 
generally the most relevant in such a claim, as it provides 
the most accurate picture of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).

The Board notes that the veteran is separately service-
connected for status post total arthroplasty of the right 
knee due to degenerative arthritis, and hence impairment 
resulting from this disability will not be considered when 
rating the service-connected SFW of the right leg.  See 
38 C.F.R. § 4.14 (2000). 

The veteran's service-connected SFW of the right leg is 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5313, 
for injury to Muscle Group XIII.  The RO has assigned a 10 
percent rating for this disability.  Diagnostic Code 5313 
provides:

5313 Group XIII.  Function:

Extension of hip and flexion of knee; 
outward and inward rotation of flexed 
knee; acting with rectus femoris and 
sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-
pulley action at knee joint.  Posterior 
thigh group, Hamstring complex of 2- 
joint muscles: (1) Biceps femoris; (2) 
semimembranosus; (3) semitendinosus. 
Severe ............................................ 40
Moderately Severe .............................. 30
Moderate ......................................... 10	
Slight ..............................................  0

38 C.F.R. § 4.73, Diagnostic Code 5313 (2000).

In order for an increased rating to be assigned, the veteran 
must be shown to have at least a moderately severe injury to 
Muscle Group XIII.  38 C.F.R. § 4.73, Diagnostic Code 5313.  
It is noted that the regulations for rating muscle injuries 
were revised effective July 3, 1997, while the veteran's 
claim for an increased rating was pending.  However, there 
were no substantive changes to DC 5313.  See 62 Fed. Reg. 
30235-30240 (June 3, 1997).  Accordingly, the Board finds 
that the veteran will not be prejudiced by the Board's 
election in this decision to consider his claim solely based 
on the new criteria.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991); Bernard v. Brown, 4 Vet. App. 384 (1993).

The factors to be considered in evaluating residuals of a 
shrapnel wound are listed in 38 C.F.R. § 4.56.  Information 
in this regulation provides guidance only and is to be 
considered with all other factors in the individual case.  
Robertson v. Brown, 5 Vet. App. 70 (1993).  (38 C.F.R. § 4.56 
was also subject to minor revisions, effective July 3, 1997, 
but there were no substantive changes to this regulation.  
See 62 Fed. Reg. 30235-30240 (1997).)

§ 4.56 Evaluation of muscle disabilities. 

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal. 

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged. 

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement. 

(d) . . . (2) Moderate disability of 
muscles. 

(i) Type of injury.  Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. 

(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound. 
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles. 

(iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side. 

(3) Moderately severe disability of 
muscles. 

(i) Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring. 

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. 

(iii) Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment. 

(4) Severe disability of muscles. 

(i) Type of injury.  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. 

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements. 

(iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: 

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile. 

(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle. 

(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests. 

(D) Visible or measurable atrophy. 

(E) Adaptive contraction of an opposing 
group of muscles. 

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle. 

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56 (2000).

Historically, the Board notes that the veteran was wounded 
during service when he received a shrapnel wound to the 
posterior right thigh, with a retained foreign body in the 
right popliteal space.  The wound was described as moderately 
severe, and treated with debridement.  The service medical 
records reveal no nerve, artery, or bone involvement as a 
result of the shrapnel injury.  In a report of a medical 
examination performed on separation, the examiner noted that 
the veteran was hospitalized for two months for shrapnel 
wounds of the right leg.  VA examinations performed in 1946 
and 1947 showed no wasting of the muscles of the leg or 
thigh, no limitation of movement, and no evidence of 
fracture.  There was a small metallic foreign body in the 
soft tissues posterior to the knee, and a healed, non-tender 
2-inch by 2-inch scar in that area.  In 1947, the examiner 
diagnosed mild fascial loss and herniation of soft tissues of 
the right popliteal space.

At a VA examination performed in June 1992, there was a 
posterior scar in the upper right popliteal area between the 
lateral and medial hamstring tendons.  The scar was flat and 
measured 11/2 inches by 13/4 inches.  The scar was absolutely 
healed with no tenderness.  There was no obvious involvement 
of the underlying hamstring muscle tendons, and there was no 
interference with right knee motion.  The right thigh showed 
no atrophy when compared with the left.  An X-ray study of 
the right knee showed severe degenerative osteoarthritis of 
the right knee joint, and a metallic fragment present 
posteriorly in the soft tissues.

At an October 1994 VA examination, there was a scar on the 
posterior aspect of the right thigh which was about the size 
of a silver dollar.  There was a loss of subcutaneous tissue 
which gave the scar a depressed appearance.  The scar caused 
no limitation of motion of the joint.  It was noted that the 
veteran had recently undergone a right TKR.

At a March 2001 VA examination, there was a 3-centimeter 
circular scar in the posterior aspect of the knee at the 
level of the lateral femoral condyle.  The scar was well-
healed and showed no evidence of infection.  There was good 
stability of the knee and there was fair strength of the 
quadriceps and hamstrings at 3/5, which the examiner opined 
was normal given the veteran's age.  Flexion was performed to 
100 degrees, and extension was full.  The examiner opined 
that the veteran's residuals of a shrapnel injury were 
manifested by a slight disability of the muscles, since there 
was no evidence of any complicating factors and the scar was 
minimal.  There was no evidence of atrophy, and no 
significant impairment of the function of the hamstring 
musculature.

These complaints and findings of the veteran's residuals of a 
shrapnel wound of the right lower extremity more closely 
approximate the criteria for a moderate muscle disability as 
described in 38 C.F.R. § 4.56, than those for a moderately 
severe muscle disability.  While the veteran's SFW of the 
right leg was a penetrating wound requiring debridement, 
which is contemplated by a moderately severe muscle injury, 
the historical evidence does not show that that he was 
hospitalized for a prolonged period, that there was a 
consistent record of complaint of the cardinal symptoms of 
muscle wounds, or that he was unable to keep up with work 
requirements following service due to his service-connected 
SFW of the right leg.  The residual scar is not adherent.  
Moreover, there is no objective evidence of loss of deep 
fascia, muscle substance, or normal firm resistance, or 
moderately severe loss of muscle strength or endurance.  

In deciding upon the rating to be assigned, it is pertinent 
to note that the provisions of 38 C.F.R. § 4.14 (2000) 
preclude the assignment of separate ratings for the same 
manifestations under different diagnoses.  Any limitation of 
motion of the knee or weakness in the extremity is already 
contemplated under the 30 percent currently assigned the 
veteran under DC 5055, knee replacement (prosthesis).  
Accordingly, the Board finds that the residuals of a SFW of 
the right leg do not warrant an increased rating in excess of 
the 10 percent rating assigned under DC 5313.  38 C.F.R. 
§ 4.7 (2000).  In addition, recent objective evaluations have 
shown that the scar resulting from the veteran's SFW of the 
right leg is well-healed, non-tender and non-adherent.  In 
view of the lack of any specific manifestations regarding the 
scar, a separate compensable rating for the scarring is not 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000).  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for an increased rating in excess 
of 10 percent for a SFW of the right leg must be denied.  
38 U.S.C.A. § 5107 (West Supp. 2001).


ORDER

An increased rating for a SFW of the right leg is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

